Order of the Surrogate’s Court of Queens county denying motion to vacate an order in a final accounting appointing a special guardian for Helen Dumbra, an infant over the age of fourteen years, other than the one nominated by her, reversed on the law and the facts, without costs, motion to vacate granted, without costs, and the application of the infant to appoint her *777nominee special guardian granted. It having been made to appear affirmatively that the nominee has no interest adverse to that of the infant, is not connected in business with the attorney of any adverse party, and has not been suggested by any person having an adverse interest, and the nominee is qualified to act, the application of the infant should have been granted. (Surr. Ct. Act, § 64; Walter v. Bernheimer, 225 App. Div. 343; Matter of White, 40 id. 165, 167; affd., 160 N. T. 685.) No distinction may be made between the rule applicable to a special guardian and that applicable to a guardian ad litem. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.